     Case 2:21-cv-00236-KJM-DMC Document 13 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAITH SIKTA,                                      No. 2:21-CV-0236-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On May 27, 2021, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   /////
                                                        1
     Case 2:21-cv-00236-KJM-DMC Document 13 Filed 07/23/21 Page 2 of 2


 1                  The court presumes that any findings of fact are correct. See Orand v. United
 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
 3   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations
 4   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
 5   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7                  Accordingly, IT IS HEREBY ORDERED that:
 8                  1.     The findings and recommendations filed May 27, 2021, are adopted in full;
 9                  2.     This action is dismissed without prejudice for lack of prosecution and
10   failure to comply with court rules and orders; and
11                  3.     The Clerk of the Court is directed to enter judgment and close this file.
12   DATED: July 23, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
